DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I and Species 2 Figures 6C-6E claims 1-6, 9-10, 15-16, 20-30 and 35-38 in the reply filed on 8/3/2022 is acknowledged.
Claims 7-8, 11-14, 17-19, 31-34 and 39-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10, 20-30 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not sufficiently describe how the container can be airtight, when there is an air flow through the channel. Having any type of opening in the container such as channel to allow the air to flow in or out, would not be considered airtight.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 22-23, 25-30 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 recite the limitation “at least one filtering channel…form a hermetical seal”. It is unclear how a hermetic seal could be formed if there is a channel formed in the container. 
	Claims 4, 22 and 28 recite the limitation “the hermetical seal formed by the flatness of the first supporting surface and the second supporting surface causes an air flow entering the container with 90% thereof passing through the filter channel to enter the container”. It is unclear whether the air flow entering the container through the filter channel is 90% of the air flow entering the vessel or not. Additionally, since the air flow flowing through the gap is 10% of the entire air flow, it is unclear how the hermetic seal is formed. 
	Claim 29 recites the limitation “the hermetical seal formed…an air flow entering the container with less than 10% thereof passing through a gap between the first supporting surface and the second supporting surface”. Similar to claim 4, it is unclear how a hermetically seal is formed when 10% of air flow passes through the gap between the first supporting surface and the second supporting surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbink et al. US 8,552,725 B2.
With regards to claim 1, Abbink discloses a container for accommodating a substrate, comprising: a base 108 having a top horizontal surface and at least one first supporting surface surrounding the top horizontal surface; and a lid 51 covering the top horizontal surface and engaging with the first supporting surface to thereby define an accommodating space for accommodating the substrate, at least one filtering channel 112/128 and at least one second supporting surface surrounding the accommodating space, wherein the second supporting surface is configured to match with the first support surface, the first supporting surface of the base and the second supporting surface of the lid have a consistent slope relative to that of the top horizontal surface, to thereby form a hermetical seal when the first supporting surface contacts with the second supporting surface contact (Col 3:36-44).
Abbink does not specifically disclose the first supporting surface of the base and the second supporting surface of the lid both have a flatness less than 0.04 mm.
However, in the present application specification (Para. 0015, 0017 and 0044), it states, to form a hermetic seal, there has to be a flatness less than 0.04 mm. Therefore, it is presumed the first supporting surface of the base and the second supporting surface of the lid of Abbink both have a flatness less than 0.04 mm since a hermetic seal is formed (Col 3:36-44) as claimed.
However, to the extent that it may be argued to not have a flatness of 0.04mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second supporting surfaces have a flatness of 0.04mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Abbink discloses a filtering channel 112/128 but it does not specifically disclose the lid having the at least one filtering channel.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filtering channel in the lid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 7, para. 0015, applicant has not disclosed any criticality for the claimed limitations.

	With regards to claim 2, Abbink discloses the filter channel is closed, a pressure difference is created between the accommodating space and an outer space of the container with the flatness defined by the first supporting surface and the second supporting surface. (with vacuum process: Col 3:23-44)

With regards to claim 3, Abbink does not specifically discloses the pressure difference is above 100 Pa.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pressure difference is above 100 Pa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regards to claim 4, Abbink discloses the accommodating space is vacuumed, and during some gas backfill process to an outer space of the container, the hermetical seal formed by the flatness of the first supporting surface and the second supporting surface causes an air flow entering the container thereof passing through the filter channel to enter the container.
	Abbink does not specifically disclose an air flow entering the container with 90% thereof passing through the filter channel.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the air flow entering the container be 90% thereof passing through the filter channel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regards to claim 5, Abbink discloses the accommodating space is vacuumed, and during some gas backfill process to an outer space of the container, the hermetical seal formed by the flatness of the first supporting surface and the second supporting surface causes an air flow entering the container but it does not specifically disclose less than 10% thereof passing through a gap between the first supporting surface and the second supporting surface to enter the container.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have less than 10% thereof passing through a gap between the first supporting surface and the second supporting surface to enter the container, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	With regards to claim 6, Abbink discloses the first supporting surface of the base and a second support surface of the lid but it does not specifically disclose the first supporting surface of the base has a surface roughness (Sa) and the second supporting surface of the lid has a surface roughness, said surface roughness is of a range from 13 to 100 nm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a surface roughness is of a range from 13 to 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	With regards to claim 9, Abbink discloses the first supporting surface contacts with the second supporting surface to form at least one contact interface therebetween to encircle the top horizontal surface.

	With regards to claim 10, Abbink does not specifically disclose the contact interface has a gap less than 0.08 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the contact interface has a gap less than 0.08 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 15-16 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbink et al. US 8,552,725 B2.
With regards to claim 15, Abbink discloses a container for accommodating a substrate, comprising: a base 108 having a top horizontal surface; and a lid 110 and a storage space, wherein the lid contacts with the base, the storage space and the top horizontal surface define an accommodating space for accommodating the substrate, at least one contact interface is defined between the lid and base to encircle the top horizontal surface and thereby seal the accommodating space. 
Abbink discloses a filtering channel 112/128 but it does not specifically disclose the lid having the at least one filtering channel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filtering channel in the lid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 7, para. 0015, applicant has not disclosed any criticality for the claimed limitations.
Abbink does not specifically disclose the contact interface has a gap less than 0.08 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the contact interface has a gap less than 0.08 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regards to claim 16, Abbink discloses a surface of the base defining the contact interface and a surface of the lid defining the contact interface but it does not specifically disclose a flatness less than 0.04 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a flatness less than 0.04mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regards to claim 20, Abbink discloses the filter channel 112/128 is closed, a pressure difference is created between the accommodating space and an outer space of the container with a hermetical seal formed by the contact interface.

With regards to claim 21, treated as in claim 3 above.

With regards to claim 22, treated as in claim 4 above.
	
		With regards to claim 23, treated as in claim 5 above.

		With regards to claim 24, treated as in claim 6 above.
		
Claim(s) 25-30 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbink et al. US 8,552,725 B2.
With regards to claim 25, Abbink discloses a container for accommodating a substrate, comprising: a base 108 having a top horizontal surface and at least one first supporting surface encircling the top horizontal surface; and a lid 110 having at least one filter channel 112/128, a bottom surface and a flange encircling the bottom surface, the flange having at least one second supporting surface encircling the bottom surface, the second supporting surface at least in part contacting with the first supporting surface of the base such that the bottom surface, the flange and the top horizontal surface define an accommodating space for accommodating the substrate, which causes a hermetical seal to the accommodating space.
Abbink does not specifically disclose the first supporting surface of the base and the second supporting surface of the lid both have a flatness less than 0.04 mm.
However, in the present application specification (Para. 0015, 0017 and 0044), it states, to form a hermetic seal, there has to be a flatness less than 0.04 mm. Therefore, it is presumed the first supporting surface of the base and the second supporting surface of the lid of Abbink both have a flatness less than 0.04 mm since a hermetic seal is formed as claimed (Col 3:36-44).
However, to the extent that it may be argued to not have a flatness of 0.04mm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second supporting surfaces have a flatness of 0.04mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

		With regards to claim 26, 27, 28, 29, 30, 35, 36, 37 and 38, treated as in claims 2, 3, 4, 5, 6, 9 and 10 above, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/JENINE PAGAN/Examiner, Art Unit 3736